Although I concur in both the opinion and judgment of the court, because I have reluctantly concluded that the result is compelled by the present state of the law, I write separately to criticize that result.
The issue is whether a custodial parent's deliberate and significant interference with the non-custodial parent's ability to communicate with or to visit with his children is "justifiable cause" for the non-custodial parent's withholding of support, for the purpose of enabling him to resist the adoption of his children, with the consequent termination of all of his parental rights.
We held that such interference was not "justifiable cause" for this purpose in In re Adoption of Webb (Jan. 21, 1987), Montgomery App. No. 9960, unreported, an opinion that preceded my tenure on this court.
As this court noted in Webb, supra, the custodial parent's failure to permit visitation is not regarded as justification for the non-custodial parent's withholding of child support for purposes of enforcing the payment of child support. Flynn v.Flynn (1984), 15 Ohio App.3d 34, 15 OBR 57, 471 N.E.2d 388. Although the custodial parent's failure to permit visitation has been regarded as a possible basis for a court-ordered reduction or cessation of child support, see Porter v. Porter (1971),25 Ohio St.2d 123, 54 O.O. 2d 260, 267 N.E.2d 299, the non-custodial parent's resort to self-help in that situation has traditionally been regarded as unjustified for purposes of enforcement of child support.
Given both this legal background and the adoption statute's use of the phrase "without justifiable cause" in R.C. 3107.07(A), I am not prepared to vote to overrule Webb, supra. I reluctantly conclude that under the current state of the law, a non-custodial parent's failure to pay support for one year is sufficient to permit his child to be adopted from him, without his consent, even though his failure to pay child support was in reaction to the custodial parent's determined and significant efforts to thwart his relationship with his child, through visitation or communication, as found in this case.
My background and experience lead me to be critical of that result, however. A significant part of my legal practice before joining the court was in domestic relations. In my experience, domestic relations judges and referees were almost uniformly unwilling or unable to take the measures actually necessary to enforce visitation when confronted by a determined custodial parent. In such a situation, the non-custodial parent could be expected to expend tens of thousands of dollars in legal fees and expenses without achieving any progress in enforcing visitation. Given this reality, it is understandable that many non-custodial *Page 129 
parents choose to resort to self-help in an effort to secure, ultimately, some relationship with their children beyond that of being simply an invisible source of funds.
Although I agree with those decisions that hold that a non-custodial parent's determined efforts to thwart any contact with the children should not constitute an excuse for purposes of enforcing child support, I do not agree that the non-custodial parent's rights should be subject to being permanently and completely severed, through adoption, just because he has resorted to self-help in the face of the sort of determined effort to cut him off from his child that was found by the trial court in this case. It is a fine thing to contemplate, as this court did in Webb, supra, the judicial remedies theoretically available to the non-custodial parent in such situations, but we live in the real world, and the practical reality is that pursuing those judicial remedies is usually about as useful as chasing the proverbial will-o'-the-wisp, and considerably more expensive.
Given the current state of the law, as exemplified by Webb,supra, I must agree with this court's interpretation of "without justifiable cause," as used in R.C. 3107.07(A). In my view, the result of that interpretation is unjustly harsh to those non-custodial parents who withhold the payment of child support in the face of the custodial parent's remorseless refusal to permit any contact with the non-custodial parent. The Ohio General Assembly is in a position to ameliorate that unjustly harsh result, through the amendment of R.C. 3107.07, and I hope that the General Assembly will consider amending the statute. *Page 130